EMPLOYEE STOCK OPTION PLAN OF AMERICATOWNE, INC.



Pursuant to a Resolution of the Board of Directors for AmericaTowne, Inc.,
passed at a meeting on January 8, 2015, the following shall constitute the terms
and conditions of the Employee Stock Option Plan (the "ESOP") of the
corporation; the intent of the plan being to allow the corporation to issue
incentive stock options under the relevant regulations of the Internal Revenue
Code:





     1. NUMBER OF SHARES. The maximum number of shares, which may be made
subject to options under this plan, shall be 3,806,376.





     2. ADMINISTRATION OF PLAN. The plan shall be administered by a committee
entitled the "AmericaTowne ESOP Committee" and shall consist of two members,
appointed by the Board of Directors, who at the time of implementation of the
ESOP shall be Alton Perkins and Mabiala T. Phuati. Such committee shall consist
solely of directors who are not eligible to participate in the plan, and
further, were not eligible to participate in the plan within the year prior to
their appointment, and shall determine the employees of the corporation who
shall be entitled to participate in the plan, and determine such rules and
regulations as may be necessary to administer the plan.





          2.1. The committee shall meet from time to time in its discretion, and
may employ such legal, accounting and other staff as the committee may determine
are necessary to properly discharge it duties.





          2.2. The board of directors of the corporation shall be entitled to
review all actions of the ESOP committee except that the Board of Directors may
not increase the number of options which may be granted to an employee by the
committee, or to grant options to employees not selected by the ESOP committee.





     3. OPTIONS. The committee may from time to time grant options; provided,
however, that all such options shall be subject to the following conditions: (a)
that the purchase price of the shares of stock shall be 100% of the fair market
price of the stock on the date that the options are granted, (b) the stock
option shall be exercised no later than twelve months after issuance, (c) in the
event of the termination of the employee due to death or disability, that the
option may be exercised no more than six months after the date of death or
disability, (d) in the event of the termination of the employee for any other
reason, that no option may be exercised more than three months from the date of
such termination, (e) the aggregate fair market value of the options granted
herein shall not exceed $400,000 per fiscal year; however, any sums not used
shall carry forward to subsequent fiscal years, and the value of the options
granted shall be determined as of the date that each option is granted, and (f)
adopt and enforce such other regulations or policies as may be required for the
options to qualify as incentive stock options under the Internal Revenue Code.





          3.1. In the event that as of the date when an option is granted, any
employee owns stock representing 10% or more of the shares eligible to vote and
an option is granted to such employee, the minimum option price shall be 110% of
the fair market value at the time of granting of the option.





          3.2. The ESOP committee may grant new options to an employee who has
previously received options. However, such new options shall not be exercisable
until all previously granted stock options have been exercised or have
terminated due to lapse of time. The purchase price of such options shall be
100% of the fair market value of the shares on the date that the option is
granted.





          3.3. The ESOP committee shall have the right to structure the options
as it sees fit, including exercise in installments. The ESOP committee may also
provide for the acceleration of the options in the event that: (a) the
corporation is being acquired, which shall be defined as the purchase of
sufficient shares to elect a majority of the board of directors of the
corporation through a tender offer or any equivalent offer, contract or scheme;
a merger of the corporation into another corporation, whether or not the
corporation survives; or, (b) if in the judgment of the ESOP committee the
corporation is being acquired by another corporation; which judgment shall be
final.





Page 1


--------------------------------------------------------------------------------





          3.4. Prior to the exercise of any option, the committee may require
that the employee execute such instruments or provide opinions of counsel as to
the legality of the exercise of the option. In addition, the ESOP committee, may
at its discretion employ such legal or accounting experts as it may determine
necessary or useful and obtain such opinions as it may deem fit. The corporation
shall not be required to fulfill any option when in the opinion of its counsel,
which shall be final, the fulfillment of the same shall violate any regulations
or laws applicable to such transactions by any state or the federal government
or other authority.





          3.5. If the corporation is recapitalized, such as by a stock split,
reorganization, reclassification or other forms of capital adjustments, the
committee shall have the right to make equitable adjustments to the options,
which determination shall be final.





     4. NO RIGHT TO HYPOTHECATE. No right under the plan may be sold, assigned,
pledged, or otherwise disposed of by the employee. In the event of the
employee's death, the options may be passed by the laws of wills or intestacy
applicable to the employee. During the lifetime of the employee, only the
employee or the employee's legal representative may exercise any options granted
herein.





     5. AMENDMENT OF THE PLAN. The plan may be amended or discontinued by the
Board of Directors at any time. The following amendments shall require the
approval by the majority of shareholders: (a) the change in the maximum number
of shares of common stock, which may be sold under the plan (except for those
related to recapitalization as described above), and (b) the requirements for
eligibility in the plan or the benefits accruing to the beneficiaries under the
plan. No amendment or modification shall be entered into which will operate
adversely on the tax affects of previous options.





Dated: January 5, 2015





/s/Alton Perkins
Alton Perkins
Chairman of the Board
Chief Executive Officer/President
ESOP Committee Member





/s/Mabiala T. Phuati
Attest: Mabiala T. Phuati
Vice President Worldwide Operations
ESOP Committee Member





Page 2


--------------------------------------------------------------------------------

